MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Jan 14 2019, 9:04 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kurt A. Young                                            Curtis T. Hill, Jr.
Nashville, Indiana                                       Attorney General of Indiana
Valerie Kent Boots                                       Benjamin J. Shoptaw
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Damon Lamont Trice, Jr.,                                 January 14, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1478
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Jane S. Craney,
Appellee-Plaintiff.                                      Senior Judge
                                                         Trial Court Cause No.
                                                         49G21-1702-F5-6082



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1478| January 14, 2019                 Page 1 of 6
                                        Statement of the Case
[1]   Damon Lamont Trice, Jr. (“Trice”) appeals his conviction, following a bench

      trial, for Level 5 felony carrying a handgun without a license.1 Trice argues that

      there was insufficient evidence to support his conviction. Because Trice’s

      argument is nothing more than a request to reweigh the trial court’s

      determination of witness credibility, we affirm his conviction.


[2]   We affirm.


                                                      Issue
                     Whether sufficient evidence supports Trice’s conviction.


                                                      Facts
[3]   On February 11, 2017, Trice was a passenger in a car driven by his girlfriend,

      Sharese Davidson (“Davidson”). When Davidson failed to use her turn signal,

      Officer Roberto Sanchez (“Officer Sanchez”) and Officer Ivan Ivanov (“Officer

      Ivanov”) of the Indianapolis Metropolitan Police Department (“IMPD”)

      initiated a traffic stop. When the officers walked up to the car, they both

      smelled the odor of raw marijuana. The officers arrested Trice and Davidson.

      Officer Sanchez searched the car and discovered 3.88 grams of marijuana under




      1
       IND. CODE § 35-47-2-1. Trice was also convicted of Class B misdemeanor possession of marijuana, but he
      does not challenge this conviction on appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1478| January 14, 2019               Page 2 of 6
      the passenger seat cushion where Trice had been sitting. The officer also found

      a handgun in a front compartment between the driver and passenger seats.


[4]   The officers read Trice and Davidson their Miranda rights and questioned them

      about the drugs and gun. Initially, Trice and Davidson denied knowing about

      the gun or the marijuana. Trice then told the officers that he had sold the gun

      to Davidson’s uncle. When the officers asked him for the uncle’s name, he

      stated that he did not know his name. Later during questioning, Trice began to

      cry and admitted that the gun and the marijuana belonged to him. Trice did

      not have a license to carry the handgun.


[5]   The State charged Trice with: Count 1, carrying a handgun without a license,

      which was elevated to a Level 5 felony based on Trice having a previous felony

      conviction within the last fifteen years;2 and Count 2, Class B misdemeanor

      possession of marijuana. On May 31, 2018, the trial court held a bench trial.

      The State presented testimony from the two officers, who testified to the facts

      above.


[6]   Trice testified on his own behalf, and he admitted that the marijuana belonged

      to him. He also acknowledged that, during the traffic stop, he had told the

      officers that the gun belonged to him. He then testified that the gun did not

      belong to him and stated that he had lied to the police by telling them that he

      owned the gun. Trice admitted that he had claimed ownership of the gun at the



      2
          The State alleged that Trice had a 2010 conviction for Class D felony battery.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1478| January 14, 2019      Page 3 of 6
      traffic stop to protect Davidson from being arrested for possession of the gun.

      Trice then testified that a previous girlfriend, Betty Lambert (“Lambert”), had

      sold the gun to Davidson’s uncle. Trice also presented testimony from

      Davidson, who confirmed that, at the traffic stop, she had told the officers that

      the gun was not hers. Davidson, then testified that the gun was actually hers.

      She also testified that she had purchased the gun from Lambert.


[7]   During closing arguments, Trice’s counsel stated that Trice and Davidson had

      lied to the police during the traffic stop but asserted that the trial court should

      find their trial testimony to be credible because they were under oath. The trial

      court rejected Trice’s argument and found Trice guilty as charged.3 The trial

      court imposed a five (5) year sentence for Trice’s Level 5 felony carrying a

      handgun without a license conviction and a concurrent sentence of 180 days for

      his Class B misdemeanor possession of marijuana conviction. Trice now

      appeals.


                                                         Decision
[8]   Trice argues that the evidence was insufficient to support his conviction for

      carrying a handgun without a license.


                 When reviewing the sufficiency of the evidence to support a
                 conviction, appellate courts must consider only the probative
                 evidence and reasonable inferences supporting the verdict. It is
                 the fact-finder’s role, not that of appellate courts, to assess



      3
          The parties stipulated that Trice had a prior conviction for a felony within fifteen years.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1478| January 14, 2019                   Page 4 of 6
               witness credibility and weigh the evidence to determine whether
               it is sufficient to support a conviction. To preserve this structure,
               when appellate courts are confronted with conflicting evidence,
               they must consider it most favorably to the trial court’s ruling.
               Appellate courts affirm the conviction unless no reasonable fact-
               finder would find the elements of the crime proven beyond a
               reasonable doubt. It is therefore not necessary that the evidence
               overcome every reasonable hypothesis of innocence. The
               evidence is sufficient if an inference may reasonably be drawn
               from it to support the verdict.


[9]    Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks

       and citations omitted) (emphasis in original). Additionally, our Indiana

       Supreme Court has explained that “when determining whether the elements of

       an offense are proven beyond a reasonable doubt, a fact-finder may consider

       both the evidence and the resulting reasonable inferences.” Thang v. State,

       10 N.E.3d 1256, 1260 (Ind. 2014) (emphasis in original).


[10]   To convict Trice of carrying a handgun without a license as charged, the State

       was required to prove beyond a reasonable doubt that he knowingly carried a

       handgun in a vehicle or on his person without being licensed to carry a gun and

       that he had been convicted of a felony within fifteen years before the date of his

       offense. See IND. CODE § 35-47-2-1.


[11]   Trice does not dispute any specific element of his offense nor does he argue that

       the State failed to present evidence supporting these elements. Instead, he

       challenges the trial court’s determination of witness credibility. Trice contends

       that the trial court erred by giving “greater weight” to his statements made to


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1478| January 14, 2019   Page 5 of 6
       the police during the traffic stop than it gave to his trial testimony that was

       under oath. (Trice’s Br. 9). The trial court rejected this argument at trial as do

       we in this appeal. The trial court made its witness credibility determination,

       and we will not reassess it. The evidence presented at trial and the inferences

       drawn therefrom were sufficient for the trial court, as trier of fact, to conclude

       that Trice carried a handgun without a license. Accordingly, we affirm his

       conviction.


[12]   Affirmed.


       Najam, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1478| January 14, 2019   Page 6 of 6